Sjiith, J.:
In view of the opinion just rendered in the case of Hamer v. Weber Co., 37 Pac. 741, it is not necessary that we should go over the facts in this case, or discuss at length the questions of law raised upon the appeal. This is a proceeding in mandamus, commenced by the county of Weber against the defendant, to compel him to pay over the sum of $14,733.34. The answer sets up the same matters which are set up in the complaint in the case of Hamer v. Weber Co., and prays for credit for the amount claimed as delinquent taxes, fees, and costs' for making delinquent sales to the probate judge. We have already •determined in that case the amount to which the plaintiff is actually entitled under the law, and upon the facts *29found. The finding of facts in this case is precisely the-same as in that. It results from our conclusion in that case that a writ of mandate should issue in this case, commanding the defendant, Hamer, to pay oyer to the-county of Weber the difference between $15,853.57, the-amount for which he sought credit, and $13,014.51, the-amount for which he was entitled, to credit; or, in other words, the sum of $2,839.06. It is ordered that the judgment of the court below be reversed, and the cause remanded to that court with directions to issue its mandate commanding the defendant, namer, as tax collector, to immediately pay over to the county treasurer of Weber county the sum of $2,839.06, and that the appellant recover his costs in this court only.
Merritt, O. J., concurs. Bartch, J., dissents.